Case: 21-50006     Document: 00515993344         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 24, 2021
                                  No. 21-50006
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Travis Lee Houston,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:07-CR-745-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Travis Lee Houston, federal prisoner # 83376-180, appeals the denial
   of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. A
   district court may modify a defendant’s sentence, after considering the
   applicable 18 U.S.C. § 3553(a) factors, if “extraordinary and compelling


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50006      Document: 00515993344            Page: 2    Date Filed: 08/24/2021




                                      No. 21-50006


   reasons warrant such a reduction” and “a reduction is consistent with
   applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A)(i).     We review a district court’s decision denying
   compassionate release for an abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020).
           Although Houston contends that the district court afforded
   insufficient weight to his purported “extraordinary and compelling reasons”
   for relief, the district court permissibly cited its consideration of the § 3553(a)
   factors as an independent, standalone basis for the denial. See id. at 693-94.
   To the extent that Houston contends that the district court misbalanced the
   § 3553(a) factors, his disagreement does not warrant reversal. See id. at 694.
          AFFIRMED.




                                           2